Exhibit 10.3 [form8_k.htm]
 


COMMON STOCK PURCHASE AGREEMENT


 
This Common Stock Purchase Agreement (this “Agreement”) is made and entered into
as of the 9th day of October, 2008 by, between and among America West Resources,
Inc., a Nevada corporation (the “Company”), and each of Denly ACI Partners,
Ltd., a Texas limited partnership (“Denly ACI”) and Dennis C. von Waaden and
Sally A. von Waaden, Trustees of The von Waaden 2004 Revocable Trust (the
“Trustees”) (Denly ACI and the Trustees are sometimes referred to in this
Agreement, collectively, as the “Investors”).
 
 
ARTICLE I.
RECITALS
 
1.01 Company.  The Company was initially incorporated on July 13, 1990 and as of
the date of this Agreement has only one class of its capital stock issued and
outstanding, that being its $.0001 par value common stock (the “Common
Stock”).  The Company is engaged in the coal mining business in Utah.
 
1.02 Consideration.  Each of the Parties acknowledges that each has given and
received good, valuable and present consideration to support each of the
obligations of the Parties under this Agreement.
 
 
ARTICLE II.
TRANSACTION TO BE EFFECTED PURSUANT TO THIS AGREEMENT
 
2.01 Issuance and Sale of Common Stock for Cash.  Subject to the terms and
conditions of this Agreement, at the Closing, the Company shall issue and sell
to the Investors, and the Investors shall purchase from the Company, Ten Million
(10,000,000) shares of Common Stock (the “Investors’ Common Stock”) for an
aggregate purchase price of Two Hundred Thousand Dollars ($200,000) and being a
price of approximately $.02 per share.  The Investors shall purchase the
Investors’ Common Stock from the Company in the following amounts between them:
 
Investors                                
Shares                                                       Price


Denly ACI                                            6,666,667
shares                                                       $133,333.34
Trustees                                 3,333,333
shares                                                       $ 66,666.66
 
2.02 Determination of Purchase Price for the Investors’ Common Stock.  The
Company and the Investors acknowledge that the purchase price for the Investors’
Common stock under this Agreement is fair and reasonable and has been determined
by negotiation, with each of the Parties considering, among other factors, the
following:
 
(a) the fact that the Company’s principal operating subsidiary has been in
bankruptcy since October of 2007; and
 
(b) the fact that the Company has experienced continuing operating losses in
2006, 2007 and through June 30, 2008; and
 
(c) the fact that the Company has a negative net worth in excess of
($2,500,000); and
 
(d) the fact that at the end of 2007 a substantial number of unregistered shares
of Common Stock were issued by the Company at a price of $.025 per share; and
 
(e) the fact that the current global credit crisis has made the continued
financing of the operations of the Company and its Subsidiaries very difficult.
 
2.03 Registration Rights Agreement.  When issued, the Investors’ Common Stock
shall have the benefit of that certain Registration Rights Agreement to be
executed by the Company in the form attached as Exhibit A to this Agreement (the
“Registration Rights Agreement”).
 
 
ARTICLE III.
CLOSINGS
 
3.01 Loan Agreement; Escrow Agreement.  Contemporaneously with the execution of
this Agreement, Investors and the Company have entered into that certain Loan
Agreement (the “Loan Agreement”) pursuant to which, among other things,
Investors have agreed to loan to the Company up to $2,800,000 subject to certain
terms and conditions, and Investors have delivered $2,250,000 of the loan
proceeds to Wells Fargo Bank, National Association (“Escrow Agent”) in
accordance with that certain Escrow and Control Agreement of even date with this
Agreement (the “Escrow Agreement”).
 
3.02 Date and Place of Closing.  The closing (the “Closing”) hereunder with
respect to the issuance and sale of the shares of Common Stock and the
consummation of the related transactions contemplated hereby shall, subject to
the satisfaction or waiver of the applicable conditions set forth in Article
VII, take place at the offices of Graves, Dougherty, Hearon & Moody, P.C., 401
Congress Avenue, Suite 2200, Austin, Texas 78701 at the same time and on the
same date (the “Closing Date”) as the initial disbursement of loan proceeds is
made by the Escrow Agent in accordance with the Loan Agreement and the Escrow
Agreement.
 
3.03 Deliveries at Closing.
 
(a) At, or prior to, the Closing, the Company shall:
 
(i) deliver to the Investors a copy certified by the Secretary of State of the
State of Nevada of the Articles of Incorporation of the Company and all
amendments thereto;
 
(ii) deliver to the Investors a Secretary’s Certificate executed by the
Secretary of the Company certifying to the incumbency of the Chief Executive
Officer of the Company, and certifying to and attaching (A) the Bylaws of the
Company and all amendments thereto, (B) the resolutions of the Board of
Directors of the Company authorizing and approving the execution, delivery and
performance of this Agreement;
 
(iii) deliver to the Investors the opinion of the Company’s counsel, in the form
acceptable to the Investors;
 
(iv) deliver to the Investors certificate evidencing the Investors’ Common Stock
in customary form and containing only the restrictive legend described in
Section 5.03 below; and
 
(v) execute and deliver to the Investors the Registration Rights Agreement.
 
(b) At the Closing, the Investors shall:
 
(i) deliver to the Company the purchase price for the Investors’ Common Stock;
and
 
(ii) execute and deliver to the Company the Registration Rights Agreement.
 
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
4.01 Representations and Warranties of the Company.  The Company represents and
warrants to the Investors as set forth in this Article IV.
 
4.02 Organization and Standing of the Company; Authority.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power to carry on its
business as now conducted and as proposed to be conducted, and the Company has
the corporate power to enter into and perform this Agreement and to issue and
sell the Investors’ Common Stock as herein provided.  The Company is duly
qualified or licensed as a foreign corporation and in good standing in each
jurisdiction in which the character or location of the property owned, leased or
operated by it or the nature of the business conducted by it makes such
qualification necessary.  The Company is not in default in the performance,
observance or fulfillment of any provisions of its Articles of Incorporation or
bylaws.
 
4.03 Capitalization of the Company.  Immediately prior to execution of this
Agreement and the Closing:
 
(a) the authorized capital stock of the Company consists entirely of Two Hundred
Million (200,000,000) shares of Common Stock, and Two Million Five Hundred
Thousand (2,500,000) shares of $.0001 par value Preferred Stock (“Preferred
Stock”);
 
(b) One Hundred Ten Million Five Hundred Forty Nine Thousand One Hundred and
Twenty Nine (110,549,129) shares of Common Stock are issued and outstanding, no
(0) shares of Preferred Stock are issued or outstanding, and the Company has
outstanding warrants, options and a right pursuant to an employment
agreement  to purchase and issue Common Stock in the aggregate amount of Six
Million Two Hundred Thirty Eight Thousand Nine Hundred and Ninety-Nine
(6,238,999) shares;
 
(c) the Company has no issued or outstanding capital stock or obligations to
issue capital stock except as set forth in subsection (b) above.
 
4.04 Duly Issued.  Upon issuance and delivery to each of the Investors of the
Investors’ Common Stock against payment of the purchase price therefore pursuant
to this Agreement and the Escrow Agreement, such shares will be validly issued,
fully paid and non-assessable shares of Common Stock, and will be free and clear
of all liens, charges, restrictions, claims and encumbrances imposed by or
through the Company.
 
4.05 Authorization.  The Company has the requisite corporate power and authority
to enter into this Agreement and each of the Transaction Documents required to
be entered into by the Company pursuant to the terms and conditions hereof and
thereof, respectively, and to perform its obligations hereunder and
thereunder.  This Agreement, the issuance, sale and delivery of the shares of
Investors’ Common Stock have, and each of the Transaction Documents, when
executed and delivered by the Company, will have been duly authorized, executed
and delivered by and on behalf of the Company and will constitute the valid and
binding agreements of the Company, enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally.
 
4.06 SEC Filings; Financial Statements.  The Company has provided to the
Investors copies of its Form 10K SB/A filed with the Commission on April 29,
2008 for the period ended December 31, 2007, the Form 10Q filed with the
Commission on August 18, 2008 for the period ended June 30, 2008, and all Form
8-K’s filed with the SEC since January 1, 2008 (collectively, the “SEC
Filings”).  The SEC Filings are accurate and complete in all material respects
and contain all information required to be set forth in the same.  The
financials statements included in the SEC Filings (collectively, the “Financial
Statements”) present fairly, in accordance with GAAP, the financial position and
the results of operation and cash flow of the Company as of the dates and for
the periods indicated therein (with any of such Financial Statements that are
unaudited subject to normal audit adjustments).
 
4.07 No Conflict.  The execution, delivery and performance of this Agreement and
the other Transaction Documents to which the Company is a party will not violate
the Articles of Incorporation or Bylaws of the Company and will not violate any
provision of law, or order of any court or governmental agency affecting the
Company in any respect, and will not conflict with, result in a breach of the
provisions of, constitute a default under any material agreement binding on the
Company, or result in the imposition of any lien, charge, or encumbrance upon
any assets of the Company that could have a Material Adverse Effect.  No
approval or consent from any third party not already obtained is required in
connection with the execution of or performance under this Agreement or the
Transaction Documents.
 
4.08 No Material Adverse Changes.  Since June 30, 2008, there have been no
Material Adverse Changes other than as set forth in any of the SEC Filings.
 
4.09 Governmental Authorization: Third Party Consents.  No approval, consent,
compliance, exemption, authorization or other action by, or notice to, or filing
with, any Governmental Authority or any other Person in respect of any
Requirement of Law, and no lapse of a waiting period under a Requirement of Law,
is necessary or required in connection with the execution, delivery or
performance by the Company or enforcement against the Company of this Agreement
or the Transaction Documents to which any such Person is a party or the
transactions contemplated thereby.
 
4.10 Representations and Warranties in Other Agreements.  The representations
and warranties made by the Company in the other Transaction Documents, and in
any other certificates delivered pursuant hereto or thereto, are true and
correct in all material respects (except where any such representation and
warranty is stated as being true only as of a specific date, in which case such
representation and warranty was true and correct in all material respects on
such date).
 
4.11 Disclosure.  This Agreement, The SEC Filings, the Financial Statements and
the documents and certificates furnished to the Investors by the Company on or
prior to the Closing do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained herein or therein, in the light of the circumstances under which they
were made, not misleading.  There is no fact known to the Company which the
Company has not disclosed to the Investors in writing, which has had or would
reasonably be expected to have a Material Adverse Effect.
 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF INVESTORS
 
5.01 Representations and Warranties of the Investors.  Each of the Investors
severally (but not jointly) represents and warrants to the Company as set forth
in this Article V.
 
5.02 Authorization; Authority.  This Agreement and each of the Transaction
Documents has been duly authorized and executed by such Investor (to the extent
such Investor is a party to the same) and constitutes a valid agreement binding
upon the Investor, enforceable in accordance with its terms (except to the
extent that such enforceability may be limited by bankruptcy or similar laws
affecting creditors’ rights generally or by general equitable principles).  Such
Investor has the full legal right, power and authority to enter into this
Agreement and each of the Transaction Documents to which it is a party and to
perform such Investor’s obligations hereunder and thereunder upon the terms and
conditions herein and therein set forth.
 
5.03 Securities Not Registered.  Such Investor is acquiring the shares of Common
Stock being purchased by such Investor hereunder for such Investor’s own account
and not with a view to or for sale in connection with the distribution thereof
in violation of applicable securities laws.  Such Investor has been advised that
the shares of the Common Stock to be issued and sold hereunder have not been
registered under the Securities Act, or applicable state securities laws and
that they must be held indefinitely unless the offer and sale thereof are
subsequently registered under the Securities Act or any exemption from such
registration is available.  Such Investor acknowledges and agrees that the
certificates representing the shares of the Investors’ Common Stock will bear a
restrictive legend in substantially the following form:
 
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  THE SHARES
HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SHARES UNDER THE SECURITIES ACT OF 1933, A “NO ACTION” LETTER FROM THE
SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH OFFER FOR SALE OR SALE,
COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT OF 1933, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”



The Investor further acknowledges and agrees that the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, with
respect to such securities and/or make appropriate notations to such effect in
its own transfer records.


5.04 Investment Experience, Etc.  The Investor represents that such Investor
(i) has such knowledge and experience in financial and business matters that
such Investor is capable of evaluating the merits and risks of the purchase of
the Investors’ Common Stock, (ii) has a net worth significantly in excess of the
amount of the purchase price for the Investors’ Common Stock and is able to bear
the economic risk of a complete loss on the purchase of the Investors’ Common
Stock, and (iii) is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D under the Securities Act.
 
5.05 Finder’s Fees.  The Investors have not incurred any liability for
commissions or other fees to any finder, broker or agent in connection with the
transactions contemplated by this Agreement.
 
 
ARTICLE VI.
COVENANTSOF THE COMPANY
 
Subject to earlier expiration with respect to Section 6.10 as set forth herein,
until the date Investors shall own less than ten percent (10.0%) of the
Investors’ Common Stock, the Company and each Subsidiary of the Company shall:
 
6.01 Maintenance of Corporate Existence, etc.  Maintain in full force and effect
its corporate existence, rights and franchises and all licenses and other rights
in or to use patents, processes, licenses, trademarks, trade names or copyrights
owned or possessed by it of any subsidiary and deemed by the Company to be
necessary to the conduct of their business.
 
6.02 Prompt Payment of Taxes, etc.  Promptly pay and discharge, or cause to be
paid and discharge, when due and payable, all lawful taxes, assessments and
governmental charges or levies imposed upon the income, profits, property or
business of the Company or any subsidiary; provided, however, that any such tax,
assessment, charge or levy need not be paid if the validity thereof shall
currently be contested in good faith by appropriate proceedings and if the
Company shall have set aside on its books adequate reserves with respect thereto
and provided, further, that the Company will pay all such taxes, assessments,
charges or levies forthwith upon the commencement of proceedings to foreclose
any lien which may have attached as security therefore. The Company will
promptly pay or cause to be paid when due, or in conformance with customary
trade terms or otherwise in accordance with policies related thereto adopted by
the Company’s Board of Directors, all other indebtedness incident to operations
of the Company.
 
6.03 Accounts and Records.  Keep true records and books of account in which
full, true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.
 
6.04 Compliance with Requirements of Government Authorities.  Duly observe and
conform to all valid requirements of governmental authorities relating to the
conduct of their businesses or to their properties or assets.
 
6.05 Visits and Inspections.  Permit representatives of each Investor, from time
to time, as often as may be reasonably requested, but only during normal
business hours and upon reasonable prior notice, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects (and by this provision the Company authorizes
such accountants to discuss the finances and affairs of the Company).
 
6.06 Conduct of Business.  Engage only in business consisting primarily of
business conducted on the Closing Date and other businesses reasonably related
thereto.
 
6.07 Use of Proceeds.  Use the proceeds of the sale of the Investors’ Common
Stock only for the purposes provided for in the Escrow Agreement and the other
Transaction Documents.
 
6.08 Compliance with Agreements.  Perform and observe all of its material
obligations to the Investors, set forth in this Agreement and the other
Transaction Documents to which it is a party and the Articles of Incorporation,
Bylaws or other organizational and governing documents of the Company.
 
6.09 Compliance with Transaction Documents.  Comply in all material respects
with each term, condition and provision of the Articles of Incorporation, Bylaws
and all other Transaction Documents to which the Company and any of the
Investors is a party.
 
6.10 Issuance of Preferred Stock.  The Company shall not issue any Preferred
Stock without the prior written consent of the holders of a majority of the
shares of Investors’ Common Stock (provided that this Section 6.10 shall expire
one (1) year from the date of this Agreement).
 
 
ARTICLE VII.
CONDITION TO INVESTORS’ OBLIGATION TO CLOSE
 
7.01 Conditions.  The obligation of Investors to close the purchase of the
Investors’ Common Stock and to effect the Closing shall be expressly subject to,
and conditioned upon, satisfaction of the following conditions:
 
(a) satisfaction of all conditions for the first disbursement by Escrow Agent
under the Escrow Agreement (including, without limitation, the satisfaction of
all conditions to such disbursement set forth in that certain Loan Agreement
between the Company and Investors of even date with this Agreement (the “Loan
Agreement”);
 
(b) all of the warrants and representations of the Company being true, correct,
complete and accurate; and
 
(c) full and timely performance by the Company of all of its obligations and
covenants under this Agreement and each of the Transaction Documents.
 
7.02 Termination.  Investors may terminate this Agreement by written notice to
the Company and direct the Escrow Agent to return to Investors all of the
purchase price for the Investors’ Common Stock previously delivered to Escrow
Agent in the event of any one of the following:
 
(a) the failure of any of the warranties or representations of the Company set
forth in this Agreement or any of the Transaction Documents to be true, correct,
complete and accurate; or
 
(b) the failure of the Company to fully and timely perform any of its
obligations under this Agreement or any of the other Transaction Documents; or
 
(c) each of the conditions set forth at Section 7.01 above has not been fully
satisfied or waived on or before December 5, 2008.
 
 
ARTICLE VIII.
INDEMNIFICATION
 
8.01 Indemnification.  In addition to all other sums due hereunder or provided
for in this Agreement, the Company agrees to indemnify and hold harmless each
Investor and their Affiliates and their officers, directors, agents, employees,
subsidiaries, partners and controlling Persons (each, an “Indemnified Party”) to
the fullest extent permitted by law, from and against any and all out-of-pocket
losses, claims, damages, expenses (including reasonable fees, disbursements and
other charges of counsel) or other liabilities (collectively, “Liabilities”)
resulting from or arising out of (a) any breach of any representation or
warranty, covenant or agreement of the Company in this Agreement or any of the
other Transaction Documents or (b) any investigation or proceeding against the
Company or any Indemnified Party and arising out of or in connection with this
Agreement or any of the Transaction Documents, whether or not the transactions
contemplated by this Agreement are consummated, which investigation or
proceeding requires the participation of, or is commenced or filed against, any
Indemnified Party because of this Agreement, any other Transaction Document or
such other documents and the transactions contemplated hereby or thereby,
provided, that the Company shall not be liable under this Section 8.01 to an
Indemnified Party for any liabilities resulting primarily from any actions that
involved the gross negligence or willful misconduct of such Indemnified Party;
and provided, further, that if and to the extent that such indemnification is
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of such Liabilities for which it would otherwise be
liable hereunder which shall be permissible under applicable laws.  In
connection with the obligation of the Company to indemnify for Liabilities as
set forth above, the Company further agrees, upon presentation of appropriate
invoices containing reasonable detail, to reimburse each Indemnified Party for
all such Liabilities (including reasonable fees, disbursements and other charges
of counsel) as they are incurred by such Indemnified Party; provided, that if an
Indemnified Party is reimbursed hereunder for any Liabilities, such
reimbursement of Liabilities shall be refunded to the extent it is finally
judicially determined that the Liabilities in question resulted primarily from
the willful misconduct or gross negligence of such Indemnified Party.  The
obligations of the Company under this paragraph will survive any transfer of the
Investors’ Common Stock.  In the event that the foregoing indemnity is
unavailable or insufficient to hold an Indemnified Party harmless, then the
Company will contribute to amounts paid or payable by such Indemnified Party in
respect of such Indemnified Party’s Liabilities in such proportions as
appropriately reflect the relative benefits received by and fault of the Company
and such Indemnified Party in connection with the matters as to which such
Liabilities relate and other equitable considerations.
 
8.02 Notification.  Each Indemnified Party under this Article VIII will,
promptly after the receipt of notice of the commencement of any action,
investigation, claim or other proceeding against such Indemnified Party in
respect of which indemnity may be sought from the Company under this Article
VIII, notify the Company in writing of the commencement thereof.  The omission
of any Indemnified Party so to notify the Company of any such action shall not
relieve the Company from any liability which it may have to such Indemnified
Party under this Article VIII unless, and only to the extent that, such omission
results in the Company’s forfeiture of substantive rights or defenses or the
Company is otherwise irrevocably prejudiced in defending such proceeding.  In
case any such action, claim or other proceeding shall be brought against any
Indemnified Party and it shall notify the Company of the commencement thereof,
the Company shall be entitled to assume the defense thereof at its own expense,
with counsel satisfactory to the Company; provided, that any Indemnified Party
may, at its own expense, retain separate counsel to participate in such
defense.  Notwithstanding the foregoing, in any action, claim or proceeding in
which both the Company, on the one hand, and an Indemnified Party, on the other
hand, is, or is reasonably likely to become, a party, such Indemnified Party
shall have the right to employ separate counsel at the Company’s expense and to
control its own defense of such action, claim or proceeding if, (a) the Company
has failed to assume the defense and employ counsel as provided herein, (b) the
Company has agreed in writing to pay such fees and expenses of separate counsel
or (c) in the reasonable opinion of counsel to such Indemnified Party, a
conflict or likely conflict exists between the Company, on the one hand, and
such Indemnified Party, on the other hand, that would make such separate
representation advisable, provided, however, that the Company shall not in any
event be required to pay the fees and expenses of more than one separate counsel
(and if deemed necessary by such separate counsel, appropriate local counsel who
shall report to such separate counsel).  The Company agrees that it will not,
without the prior written consent of an Indemnified Party, settle, compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding relating to the matters contemplated hereby (if such Indemnified
Party is a party thereto or has been actually threatened to be made a party
thereto) unless such settlement, compromise or consent includes an unconditional
release of such Indemnified Party from all liability arising or that may arise
out of such claim, action or proceeding.  The Company shall not be liable for
any settlement of any claim, action or proceeding effected against an
Indemnified Party without the prior written consent of the Company.  The rights
accorded to Indemnified Parties hereunder shall be in addition to any rights
that any Indemnified Party may have at common law, by separate agreement or
otherwise.
 
 
ARTICLE IX.
MISCELLANEOUS
 
9.01 Governing Law.  This Agreement shall be governed by and construed in all
respects by the internal laws of the State of Texas (except for the proper
application of the United States federal securities laws), without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Texas or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Texas.
 
9.02 Exculpation Among Investors.  Each Investor acknowledges that it is not
relying upon any other Investor, or any officer, director, employee, member,
agent, partner or affiliate of any such other Investor, in making its investment
or decision to invest in the Company or in monitoring such investment.
 
9.03 Notices, Etc.  Unless otherwise specified within a provision of this
Agreement all notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is electronically or mechanically
generated and kept on file by the sending party); (iii) three Business Days
after deposit with the United States Mail when sent by registered or certified
mail; or (iv) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:


Dan Baker
Chief Executive Officer
57 West 200 South, Suite 400
Salt Lake City, Utah 84101
Facsimile:  _______________


With a copy to:


Thomas C Pritchard
Brewer & Pritchard, PC
3 Riverway, Suite 1800
Houston, Texas 77056
Facsimile:  (713) 209-2921


If to the Investors:


13809 Research Blvd., Suite 810
Austin, Texas 78750
Attention:  D. Mark von Waaden
Facsimile:  (512) 401-6551


With a copy to:


Clarke Heidrick, Esq.
Graves, Dougherty, Hearon & Moody, P.C.
401 Congress Avenue, Suite 2200
Austin, Texas 78701
Facsimile:  (512) 480-5836


9.04 Amendments and Waivers.
 
(a) This Agreement may be terminated, amended or modified, by a written
instrument executed by (a) the Company, and (b) the Investors.
 
(b) Any obligation of the Company under this Agreement may be waived or excused
by the Investors.
 
9.05 Gender.  Wherever herein the singular number is used, the same shall
include the plural, and the masculine gender shall include the feminine and
neuter genders, and vice versa, as the context may require.
 
9.06 Certain Expenses.  The Company agrees to pay or reimburse the Investors and
their successors and assigns for: (a) all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) in connection with (i) the negotiation, preparation, execution and
delivery of this Agreement and the Transaction Documents and the consummation of
the transactions contemplated hereby and thereby and (ii) any amendment,
modification or waiver of any of the terms of this Agreement or the Transaction
Documents; (b) all reasonable costs and expenses of the Investors and their
successors and assigns (including, without limitation, reasonable attorney’s
fees and expenses) in connection with any default hereunder and any enforcement
proceedings resulting therefrom; and (c) transfer, stamp, documentary or other
similar taxes, assessments or charges levied by any Governmental Authority in
respect of this Agreement or the Transaction Documents or any other document
referred to herein or therein, and will indemnify and save the Investors
harmless, without limitation as to time, from and against any and all
liabilities with respect to all such taxes, assessments and charges and agrees
to pay the Investors such additional amounts as may be necessary in respect of
such taxes, assessments and charges in order that the Investors shall incur no
greater cost or expenses than the Investors would have incurred had there been
no such taxes, assessment or charges payable in respect of this Agreement, the
Transaction Documents or any other document referred to herein or therein.  
 
9.07 Section and Other Headings.  The section and other headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.
 
9.08 Counterparts.  This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
9.09 Severability.  If any provision of this Agreement is held by final judgment
of a court of competent jurisdiction to be invalid, illegal or unenforceable,
such invalid, illegal or unenforceable provision shall be severed from the
remainder of this Agreement, and the remainder of this Agreement shall be
enforced.  In addition, the invalid, illegal or unenforceable provision shall be
deemed to be automatically modified, and, as so modified, to be included in this
Agreement, such modification being made to the minimum extent necessary to
render the provision valid, legal and enforceable.  Notwithstanding the
foregoing, however, if the severed or modified provision concerns all or a
portion of the essential consideration to be delivered under this Agreement by
one party to the other, the remaining provisions of this Agreement shall also be
modified to the extent necessary to equitably adjust the parties’ respective
rights and obligations hereunder.
 
9.10 Telecopy Execution and Delivery.  A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.  At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.
 
9.11 Entire Agreement.  This Agreement and the other Transaction Documents
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof.  All proposals, negotiations and representations (if
any) made prior, and with reference to the subject matter of this Agreement, are
merged herein.  This Agreement has been negotiated by the parties and their
respective counsel and will be interpreted fairly in accordance with its terms
and without any strict construction in favor of or against either
party.  Neither the Company nor the Investors shall be bound by any oral
agreement or representation, irrespective of when made.
 
9.12 Survival of Representations, Warranties and Covenants.  All of the
representations and warranties made herein shall survive the execution and
delivery of this Agreement, any investigation by or on behalf of the Investors,
or acceptance of the shares of Common Stock and payment therefore and shall
survive until such time as the shares of Common Stock have been sold or redeemed
in full in cash.  All covenants and indemnities made herein shall survive in
perpetuity, unless otherwise provided in this Agreement.
 
9.13 Remedies Cumulative.  No failure or delay on the part of the Company or the
Investors in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to the
Company or the Investors at law, in equity or otherwise.
 
9.14 Further Assurances.  Each of the parties shall execute such documents and
perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement or any of the Transaction Documents.
 
9.15 Disputes.  The parties agree that all disputes arising under this Agreement
shall be submitted to a court of competent jurisdiction located in Austin,
Travis County, Texas.
 
9.16 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES WAIVES ITS RIGHTS TO TRIAL BY
JURY AND AGREES TO SUBMIT ANY LAWSUIT TO TRIAL BEFORE THE COURT AND WITHOUT A
JURY.
 
 
ARTICLE X.
DEFINITIONS
 
10.01 Definitions.  As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings indicated:
 
“Affiliate” means, with respect to a Person, (a) any director, executive
officer, general partner, managing member or other manager of such Person, (b)
any other Person which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person and (c) if such Person is an individual, any member of the immediate
family (including parents, spouse and children) of such individual, any trust
whose principal beneficiary is such individual or one or more members of such
individual’s immediate family and any Person who is controlled by any such
member or trust. The term “control” means (i) the power to vote more than 50% of
the securities or other equity interests of a Person having ordinary voting
power (on a fully diluted basis), or (ii) the possession, directly or
indirectly, of any other power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
 
“Agreement” means this Common Stock Purchase Agreement, as amended, modified or
supplemented from time to time.
 
“Articles of Incorporation” means the Articles of Incorporation of the Company
and as in effect on the Closing Date, including, all amendments and restatements
of the same.
 
“Board of Directors” shall mean the group that manages the business and affairs
of the Company as described in the bylaws of the Company.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Austin, Texas are authorized or required by law or executive
order to close.
 
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute  thereto.
 
“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.
 
“Common Stock” has the meaning set forth in Section 1.01 of this Agreement.
 
“Company” means America West Resources, Inc., a Nevada corporation.
 
“GAAP” means generally accepted United States accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination.
 
“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
 
“Material Adverse Change” means a material adverse change in the business,
assets, operations, condition (financial or otherwise), results of operations or
prospects of the Company or any Subsidiary of the Company.
 
“Material Adverse Effect” means a material adverse effect upon the business,
assets, operation, condition (financial or otherwise), results of operations or
prospects of the Company or any Subsidiary of the Company.
 
“Person” means any individual, firm, corporation, partnership, trust, limited
liability company, incorporated or unincorporated association, joint venture,
joint stock company, Governmental Authority or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.
 
“Subsidiary” means, as to any Person, (i) any corporation more than fifty
percent (50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.
 
“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Escrow Agreement, the Loan Agreement and all other
documents, certificates or agreements entered into or delivered in connection
with any of the foregoing.
 
“United States” and “U.S.” shall mean the United States of America.
 
10.02 Accounting Terms: Financial Statements.  All accounting terms used herein
not expressly defined in this Agreement shall have the respective meanings given
to them in accordance with sound accounting practice.  The term “sound
accounting practice” shall mean such accounting practice as, in the opinion of
the independent certified public accountants regularly retained by the Company,
conforms at the time to GAAP applied on a consistent basis except for changes
with which such accountants concur.
 
[remainder of page intentionally left blank]
 


 


 

990067v5


--------------------------------------------------------------------------------

Signature Page to Common Stock Purchase Agreement

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.




AMERICA WEST RESOURCES, INC.




By:                                                                
Name:                                                                           
Title:                                                                           


















[Counterpart Signature Pages Follow]

























990067v5


--------------------------------------------------------------------------------







COMMON STOCK PURCHASE AGREEMENT










COUNTERPART SIGNATURE PAGE














DENLY ACI PARTNERS, LTD.,
a Texas limited partnership


By:            Denly ACI Mgt., LLC, a Texas limited
liability company, its general partner




By:                                                                
Dennis C. von Waaden, Manager




By:                                                                
Sally A. von Waaden, Manager















990067v5


--------------------------------------------------------------------------------







COMMON STOCK PURCHASE AGREEMENT










COUNTERPART SIGNATURE PAGE
















DENNIS C. VON WAADEN, Trustee of
The von Waaden 2004 Revocable Trust








SALLY A. VON WAADEN, Trustee of
The von Waaden 2004 Revocable Trust

















990067v5


--------------------------------------------------------------------------------





EXHIBITS


Exhibit A                                 Registration Rights Agreement







990067v5


--------------------------------------------------------------------------------





EXHIBIT A


REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of this ___ day
of _______________, 2008 is made by and among America West Resources, Inc., a
Nevada corporation, (the “Company”), Denly ACI Partners, Ltd., a Texas limited
partnership (the “Partnership”), and Dennis C. von Waaden and Sally A. von
Waaden, Trustees of The von Waaden 2004 Revocable Trust (the “Trust,”
collectively with Partnership, “Investors”).


WHEREAS, the Company and Investors have entered into a Common Stock Agreement,
dated October [__], 2008 (the “Purchase Agreement”), in which the Investors have
agreed to purchase from the Company an aggregate of 10,000,000 shares of the
Company’s common stock (the “Restricted Shares”); and


WHEREAS , among other matters, the Company has undertaken to register the resale
of the Restricted Shares and comply with certain other covenants with respect to
the Restricted Shares pursuant to the terms set forth herein.


NOW, THEREFORE, the Company and the Investors hereby covenant and agree as
follows:


1.            Definitions. All terms not defined herein shall have the following
respective meanings:


            “Common Stock” shall mean the common stock, par value $0.001 per
share, of the Company.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder, all as the same shall be in
effect at the time.


“Holder” or “Holders” shall mean any person or persons to whom Restricted Shares
were originally issued or qualifying transferees.


“Restricted Shares” shall mean the 10,000,000 shares of the Company’s common
stock issued in connection with the Purchase Agreement.


“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the applicable time.


“SEC” shall mean the U.S. Securities and Exchange SEC, or any other federal
agency at the time administering the Securities Act.


 
2.            Registration Rights.


SECTION 2.1                                 Registration Rights Available. The
Company agrees to provide Holder with respect to the Restricted Shares and any
other securities issued or issuable at any time or from time to time in respect
of the Restricted Shares upon a stock split, stock dividend, recapitalization or
other similar event involving the Company (collectively, the “Restricted
Securities”) unlimited rights to “piggyback” on any public offering of Company
securities subject to terms of this Agreement (the registration rights hereunder
being “Registration Right”).


SECTION 2.2                                 Piggyback Registration. With respect
to Holder’s right to piggyback on a public offering of the Company securities
pursuant to Section 2.1, the parties agree as follows:


(a)            Pursuant to Section 2.1, the Company will (i) promptly give to
Holder written notice of any registration relating to a public offering of the
Company securities; and (ii) include in such registration (and related
qualification under blue sky laws or other compliance), and in the underwriting
involved therein, all the Securities specified in Holders’ written request or
requests, mailed in accordance with Section 4.8 herein within 30 days after the
date of such written notice from the Company.


(b)            The Holders’ right to registration pursuant to Section 2.1 shall
be conditioned upon Holders’ participation in such offering, and the inclusion
of the Restricted Securities in the underwriting shall be limited to the extent
provided herein. Notwithstanding any other provision of this Agreement, if the
managing underwriter determines that market factors require a limitation of the
aggregate number of shares to be underwritten, the managing underwriter may only
limit the Restricted Securities that may be included in the registration and
underwriting as follows: the number of Restricted Securities that may be
included in the registration and underwriting by Holders shall be determined by
multiplying the number of shares of all securities of the Company to be included
in such registration and underwriting, times a fraction, the numerator of which
is the number of Restricted Securities requested to be included in such
registration and underwriting by Holders, and the denominator of which is the
total number of securities of the Company to be included in such registration
and underwriting. To facilitate the allocation of shares in accordance with the
above provisions, the Company may round the number of shares allocable to any
such  person to the nearest 100 shares. If either Holder disapproves of the
terms of any such underwriting, it may elect to withdraw therefrom by written
notice to the Company and the managing underwriter, delivered not less than
seven days before the effective date of any registration statement. Any
Restricted Securities excluded or withdrawn from such underwriting shall be
withdrawn from such registration, and shall not be transferred in a public
distribution prior to 120 days after the effective date of the registration
statement relating thereto, or such other shorter period of time as the
underwriters may require.


SECTION 2.3                                 Registration Procedure. With respect
to the Registration Rights, whenever the Company is required under this
Agreement to effect the registration of any Restricted Securities, the following
provisions shall apply:


(a)            Holders shall be obligated to furnish to the Company and the
underwriters (if any) such information regarding the Restricted Securities and
the proposed manner of distribution of the Restricted Securities as the Company
and the underwriters (if any) may request in writing and as shall be required in
connection with any registration, qualification or compliance referred to herein
and shall otherwise cooperate with the Company and the underwriters (if any) in
connection with such registration, qualification or compliance.


(b)            The Company agrees that it will furnish to either Holder such
number of prospectuses, offering circulars or other documents incident to any
Registration Right, qualification or compliance referred to herein as provided
or, if not otherwise provided, as either Holder from time to time may reasonably
request.


(c)            The Company shall use best efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders.


(d)            In the event of any underwritten public offering, the Company
will enter into and perform its obligations under an underwriting agreement, in
usual and customary form, with the managing underwriter of such offering.


(d)            The Company will notify each Holder of Restricted Securities
covered by such registration statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing.


(e)            As applicable, the Company will cause all such Restricted
Securities registered pursuant to this Agreement to be listed on a national
exchange or trading system and on each securities exchange and trading system on
which similar securities issued by the Company are then listed.


(f)            The Company will provide a transfer agent and registrar for all
Restricted Securities registered pursuant hereunder and a CUSIP number for all
such Restricted Securities, in each case not later than the effective date of
such registration.


(g)            All expenses of any registrations permitted pursuant to this
Agreement and of all other offerings by the Company (including, but not limited
to, the expenses of any qualifications under the blue-sky or other state
securities laws and compliance with governmental requirements of preparing and
filing any post-effective amendments required for the lawful distribution of the
Restricted Securities to the public in connection with such registration, of
supplying prospectuses, offering circulars or other documents, and Holders’
legal fees (not to exceed $10,000) will be paid by the Company.


(h)            The Company will promptly make available for inspection by the
selling Holders, any underwriter(s) participating in any disposition pursuant to
such registration statement, and any attorney or accountant or other agent
retained by any such underwriter or selected by the selling Holders, all
financial and other records, pertinent corporate documents, and properties of
the Company, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent, in each case, as
necessary or advisable to verify the accuracy of the information in such
registration statement and to conduct appropriate due diligence in connection
therewith.


(i)            The Company will notify each selling Holder, promptly after the
Company receives notice thereof, of the time when such registration statement
has been declared effective or a supplement to any prospectus forming a part of
such registration statement has been filed.


(j)            After any such registration statement hereunder has become
effective, the Company will notify each selling Holder of any request by the SEC
that the Company amend or supplement such registration statement or prospectus.


(k)            The registration rights of this Agreement, subject to the terms
and conditions hereof, shall be available to any subsequent holder of the
Restricted Securities. Each subsequent holder entitled to registration rights
under this Agreement shall be bound by the terms and subject to the obligations
of this Agreement as though it were an original signatory hereto.


            3.            Indemnification .


SECTION 3.1                                 Indemnification by the Company . In
the event of any registration of the Restricted Securities of the Company under
the Securities Act, the Company agrees to indemnity and hold harmless Holders
and any other person who participates as an underwriter in the offering or sale
of such securities against any and all claims, demands, losses, costs, expenses,
obligations, liabilities, joint or several, damages, recoveries and
deficiencies, including interest, penalties and attorneys’ fees (collectively,
“Claims”), to which Holders or underwriter may become subject under the
Securities Act or otherwise, insofar as such Claims (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
on any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which either Holders’ Restricted
Securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse each Holder and each such
underwriter for any legal or any other expenses reasonably incurred by any of
them in connection with investigating or defending any such Claim (or action or
proceeding in respect thereof); provided that the Company shall not be liable in
any such case to the extent that any such Claim (or action or proceeding in
respect thereof) or expense arises out of or is based on an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance on and in conformity
with written information furnished to the Company through an instrument duly
executed by either Holder specifically stating that it is for use in the
preparation thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of either Holder or any
such underwriter and shall survive any transfer of the Restricted Securities by
each Holder.


SECTION 3.2                                 Indemnification by Holders . The
Company may require, as a condition to including the Restricted Securities in
any registration statement filed pursuant to this Agreement, that the Company
shall have received an undertaking satisfactory to it from the requesting
Holder(s), to indemnify and hold harmless (in the same manner and to the same
extent as set forth in Section 3.1) the Company, each director of the Company,
each officer of the Company and each other person, if any, who controls the
Company, within the meaning of the Securities Act, with respect to any statement
or alleged statement in or omission or alleged omission from such registration
statement, any preliminary prospectus contained therein, or any amendment or
supplement thereto, if such statement or alleged statement or omission or
alleged omission was made in reliance on and in conformity with written
information furnished to the Company through an instrument duly executed by the
requesting Holder specifically stating that it is for use in the preparation of
such registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement.  Notwithstanding the foregoing, the maximum
liability hereunder that any Holder shall be required to suffer shall be limited
to the net proceeds to such Holder from the Restricted Securities sold by such
Holder in the offering. Such indemnity shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Company or any such
director, officer or controlling person and shall survive any transfer of the
Securities by each Holder.


SECTION 3.3                                 Notices of Claims, etc. Promptly
after receipt by an indemnified party of notice of the commencement of any
action or proceeding involving a Claim referred to in this Article 3, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action, provided that the failure of any indemnified party to give notice
as provided herein shall not relieve the indemnifying party of its obligations
under this Article 3, except to the extent that the indemnifying party is
actually prejudiced by such failure to give notice.  In case any such action is
brought against an indemnifying party, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such Claim, the indemnifying party
shall be entitled to participate in and to assume the defense thereof, jointly
with any other indemnifying party similarly notified to the extent that it may
wish, with counsel reasonably satisfactory to such indemnified party, and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be liable to
such indemnified party for any legal or other expenses subsequently incurred by
the latter in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such Claim.


SECTION 3.4                                 Indemnification Payments. The
indemnification required by this Article 3 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills are received or expense, loss, damage or liability is incurred.


4.            Additional Covenants.


            SECTION 4.1                                 Restrictive Legend.  It
is understood that the certificates evidencing the Restricted Shares shall bear
the following legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  THE SHARES
HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SHARES UNDER THE SECURITIES ACT OF 1933, A “NO ACTION” LETTER FROM THE
SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH OFFER FOR SALE OR SALE,
COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT OF 1933, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”



            SECTION 4.2                                 Rule 144.  With a view
to making available the benefits of certain rules and regulations of the SEC
that may at any time permit the sale of the Restricted Securities to the public
without registration, the Company agrees to use its best lawful efforts to:


(a)            Make and keep adequate current public information available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times during which the Company is subject to the reporting requirements of
the Exchange Act;


(b)            File with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
(at all times during which the Company is subject to such reporting
requirements);


(c)            So long as either Holder owns any Restricted Securities, to
furnish to such Holder forthwith upon request a written statement by the Company
as to its compliance with the reporting requirements of said Rule 144 and with
regard to the Securities Act and the Exchange Act (at all times during which the
Company is subject to such reporting requirements), a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
of the Company and other information in the possession of or reasonably
obtainable by the Company as either Holder may reasonably request in availing
themselves of any rule or regulation of the SEC allowing Holder to sell any such
securities without registration; and


(d)            From time to time, upon the request of any Holder, cause counsel
for Company to issue, at the expense of Company, an opinion to the transfer
agent for the Company’s securities and the broker for Holder confirming that the
applicable Restricted Shares may be sold without registration under the
Securities Act pursuant to Rule 144 thereunder.


Further, in connection with any sale, transfer or other disposition by any
Holder of any Restricted Shares pursuant to Rule 144, Company shall cooperate
with such Holder to facilitate the timely preparation and delivery of
certificates representing the Restricted Shares to be sold and not bearing any
legend, and enable certificates for such Restricted Shares to be for such number
of shares as Seller may reasonably request at least two (2) business days prior
to any sale of such Restricted Shares.


            SECTION 4.3                                 Limitation on Subsequent
Registration Rights.  From and after the date of this Agreement, the Company
will not, without the prior written consent of the Holders of a majority of the
Restricted Securities, enter into any agreement with any holder or prospective
holder of any securities of the Company that would (i) allow such holder or
prospective holder to demand any registration of their securities, or (ii)
otherwise grant any registration rights to such holder or prospective holder
that are more favorable to such holder or prospective holder than the rights
granted to the Holders hereunder, unless such agreement provides that the
registration of the resale of the Restricted Securities under the Securities Act
will be effected concurrently with such other registration and that the holders
of the Restricted Securities will be subject to pro-rata reduction along with
the other holders if required by the underwriter in the event of an underwritten
offering.


5.            Miscellaneous .


SECTION 5.1                                 Consent to Amendments. Except as
otherwise expressly provided herein, the provisions of this Agreement may be
amended or waived only by the written agreement of the Company and the Holders
and shall be effective only to the extent specifically set forth in such
writing.


SECTION 5.2                                 Term of the Agreement. This
Agreement shall terminate with respect to Holder on the earlier to occur of (i)
all of the Restricted Securities having been registered as provided in Article
One, or (ii) three (3) years after the date hereof.


SECTION 5.3 Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto are transferable and will bind and inure to the
benefit of the respective successors and assigns of the parties hereto, but only
if so expressed in writing.


SECTION 5.4                                 Severability. Whenever possible,
each provision of this Agreement will be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement.


SECTION 5.5                                 Delays or Omissions. No failure to
exercise or delay in the exercise of any right, power or remedy accruing to
Holder on any breach or default of the Company under this Agreement shall impair
any such right, power or remedy nor shall it be construed to be a waiver of any
such breach or default.


SECTION 5.6                                 Remedies Cumulative. All remedies
under this Agreement, or by law or otherwise afforded to any party hereto shall
be cumulative and not alterative.


SECTION 5.7                                 Descriptive Headings. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a part of this Agreement. Unless clearly denoted otherwise, any
reference to Articles or Sections contained herein shall be to the Articles or
Sections of this Agreement.


SECTION 5.8                                 Notices. Any notices required or
permitted to be sent hereunder shall be delivered personally or mailed,
certified mail, return receipt requested, to the addresses set forth in the Loan
Agreement, and shall be deemed to have been received on the day of personal
delivery or within three business days after deposit in the mail, postage
prepaid.


SECTION 5.9                                 Governing Law. The validity, meaning
and effect of this Agreement shall be determined in accordance with the laws of
the State of Texas applicable to contracts made and to be performed in that
state.


SECTION 5.10 Final Agreement. This Agreement, together with those documents
expressly referred to herein, constitutes the final agreement of the parties
concerning the matters referred to herein, and supersedes all prior agreements
and understandings.


SECTION 5.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and such counterparts together shall constitute one
instrument.






[Signature Page Follows]





A-
990067v5


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement to be effective as of the day and year first above written.


AMERICA WEST RESOURCES, INC.


By:           
Name:                      
Title:                      




INVESTORS:


DENLY ACI PARTNERS, LTD.,
a Texas limited partnership


By:            Denly ACI Mgt., LLC, a Texas limited
liability company, its general partner




By:                                                                
Dennis C. von Waaden, Manager




By:                                                                
Sally A. von Waaden, Manager








Dennis C. von Waaden, Trustee of The
von Waaden 2004 Revocable Trust






Sally A. von Waaden, Trustee of The
von Waaden 2004 Revocable Trust









A-
990067v5


--------------------------------------------------------------------------------


